DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 recites “receiving a first input comprising control data that selects a first characteristic style for performing a first cinematic technique from a plurality of different characteristic styles for performing the first cinematic techniques to execute when capturing sensor data,” “wherein the configured network is trained based on the plurality of different characteristic styles for performing the first cinematic technique,” and “causing a robotic camera to execute the first characteristic style for performing the first cinematic technique.”  Claims 10 and 19 recite similar limitations.
Applicant stated that amendments are support by at least paragraphs [0027], [0030], [0033], [0042]-[0044], [0050], [0053]-[0054], and Figures 6A-6B, 7.  
Paragraph [0027] discloses a “style” is a particular set of cinematographic techniques implemented to capture a film sequence.  Paragraph [0021] discloses training data may include a wide variety of different types of data that, generally, indicate particular filming styles and/or cinematographic techniques that may be implemented when filing a movie.  Paragraph [0022] discloses control data may select a particular cinematographic operation, and alternatively, control data could select a subset of cinematographic styles.  Paragraph [0022] further discloses control engine instructs robot to perform specific cinematographic operations derived from training data.  Paragraph [0053] discloses control engine instructed to apply one or more specific styles based on control data. 
The specification describes a style as a particular set of cinematographic techniques.  The specification does not disclose a plurality of different characteristic styles for performing a cinematic technique. The specification discloses control data that select a particular cinematographic operation or a subset of cinematographic styles, the specification does not disclose the control data selects a first characteristic style for performing a first cinematic technique from a plurality of different characteristic styles for performing the first cinematic technique.  The specification discloses the training is based on particular filming styles and/or cinematographic techniques.  The specification does not disclose training based on the plurality of different characteristic styles for performing the first cinematic technique.  The specification discloses robotic camera being instructed to perform specific cinematographic operations, apply one or more specific styles. The specification does not disclose causing a robotic camera to execute the first characteristic style for performing the first cinematic technique, where the first characteristic style is recited as selected from a plurality of different characteristic styles for performing a first cinematic technique.

Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Response to Arguments
Rejection of claims under §103: 
Applicant’s amendment to claims 1, 10, and 19 overcomes the previously applied prior art Okuda. However, claims 1-20 are currently rejected under §112(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121